Ellerin and Kupferman, JJ.,
dissent in part in a memorandum by Kupferman, J., as follows: I would deny that part of the cross-motion for summary judgment dismissing the cause of action in the verified complaint for breach of contract.
The plaintiff contends that there was a written contract of employment for him as an attending psychiatrist at the defendant-hospital. He sets forth impressive references. He contends that he does not have a copy of the alleged written contract. If there is such a written contract, then the determination based on his being an employee-at-will has no basis.
The plaintiff should be allowed to proceed as to that cause of action and to depose the defendants in order to try to substantiate his claim.